                                                                                                So Ordered.
                                                                                    Dated: August 22nd, 2019




17-03545-FPC11   Doc 313   Filed 08/22/19   Entered 08/22/19 11:12:51   Pg 1 of 5
17-03545-FPC11   Doc 313   Filed 08/22/19   Entered 08/22/19 11:12:51   Pg 2 of 5
17-03545-FPC11   Doc 313   Filed 08/22/19   Entered 08/22/19 11:12:51   Pg 3 of 5
17-03545-FPC11   Doc 313   Filed 08/22/19   Entered 08/22/19 11:12:51   Pg 4 of 5
17-03545-FPC11   Doc 313   Filed 08/22/19   Entered 08/22/19 11:12:51   Pg 5 of 5
